DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/04/2021 has been entered.  Claims 1-3 & 7-9 are pending in the application.  Claims 4-6 are cancelled.  Claims 7-9 are entered as “New”.

Claim Objections
Claims 3 & 9 are objected to because of the following informalities:
Claim 3, Line 2, the term “the plurality of the gate rotors” should read --the plurality of 
Claim 8, Line 17, the phrase “the single muffler space being connected to all of the discharge passages” should read --the single muffler space being fluidly connected to all of the discharge passages--
Claim 9, Line 2, the term “the plurality of the gate rotors” should read --the plurality of --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2, the limitation “all of the discharge passages communicating with a single one of the at least one muffler space”, in Lines 8-9, is indefinite.  It is unclear if the limitation is claiming each respective discharge passage communicates with a single respective muffler space or if the at least one muffler space consists of a single muffler space of which all of the discharge passages fluidly communicate.  For the purpose of examination, the limitation will be interpreted as each respective discharge passage communicates with a single respective muffler space.
As to Claim 8, the limitation “the casing being provided with the discharge passages equal in number to the gate rotors, and the single muffler space being connected to all of the discharge passages”, in Lines 15-17, is indefinite.  A singular discharge passage has only previously been claimed, so using the term in a plural sense lacks antecedent basis.  For the purpose of examination, the singular discharge passage, claimed multiple times prior to the indefinite limitation, will be interpreted as plural discharge passages.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 2 are rejected under 35 U.S.C. 102 as being unpatentable over Kaname (JP2004324601 - see previously attached translation).
As to Claim 1, Kaname teaches a screw compressor (1), comprising: a casing (10) including a cylindrically-shaped cylinder (30), a main body (10) surrounding a vicinity of (as shown in Figure 6) the cylinder (30), and a high-pressure fluid passage (77) provided between (as shown in Figure 6) the main body (10) and the cylinder (30); and a screw rotor (40) including a plurality of (as shown in Figures 2 & 8) helical grooves (41), the screw rotor (40) being inserted into (as shown in Figure 6; Paragraph 0010) the cylinder (30) to define fluid chambers (23), and a fluid being sucked into (Paragraph 0042) the fluid chambers (23) to compress the fluid (Paragraph 0042) in the screw compressor (1); a discharge passage (see Figure 6 below) disposed in (as shown in Figure 6) the casing (10), the discharge passage (see Figure 6 below) guiding (as shown in Figure 6) the fluid that has been discharged from the fluid chambers (23) to the high-pressure fluid passage (77); and at least one muffler space (62) disposed in (as shown in Figure 6; muffler space 62 is shown within casing 10, so is considered to be in the casing 10) the casing (10), the at least one muffler space (62) communicating with (as shown in Figure 6) the discharge passage (see Figure 6 below) so as to reduce a pressure fluctuation of the fluid (see end of paragraph for clarification) flowing from the discharge passage (see Figure 6 below) to the high-pressure fluid passage (77), the casing (10) includes a cylindrically-shaped (as shown in Figure 6) bearing holder (60) holding (as shown in Figure 6) a bearing (61), the bearing (61) supporting (Paragraph 0028; as shown in Figure 6) a drive shaft (21) of the screw rotor (40), the bearing holder (60) being fitted into (as shown in Figure 6) an end (right end, as viewed in Figure 6) of the cylinder (10), and the bearing holder (60) has an outer peripheral surface (see Figure 6 below) facing an inner peripheral surface (see Figure 6 below) of the cylinder (30), and the at least one muffler space (62) being configured as a recessed groove (as shown in Figure 6) extending circumferentially along (see Figure 5 below) the bearing holder (60) and being formed in at least one of the outer peripheral surface (see Figure 6 below) of the 

    PNG
    media_image1.png
    809
    778
    media_image1.png
    Greyscale

Kaname Figure 6, Modified by Examiner


    PNG
    media_image2.png
    494
    673
    media_image2.png
    Greyscale

Kaname Figure 5, Modified by Examiner

As to Claim 2, Kaname, teaches all the limitations of Claim 1, and continues to teach a plurality of gate rotors (50; represented by the two dashed arcs in Figure 7 on either side of the screw rotor 40; Paragraph 0024) meshing with (Paragraph 0024) the respective plurality of helical grooves (41; as shown in Figures 2 & 8) of the screw rotor (40), the discharge passage (see Figure 6 above) including a plurality of discharge passages (as shown in Figures 3/6), the discharge passages (as shown in Figures 3/6) being disposed in (as shown in Figure 6) the casing (10), and the discharge passages (as shown in Figures 3/6) being formed one-by-one (as shown in Figure 3) so as to be respectively associated with (Paragraph 0024 describes the use of gate openings 31, shown in Figure 3, allowing gate rotors 50 to extend into casing 10 and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaname, in view of Shaw (U.S. Patent 6,217,304).
As to Claim 3, Kaname, teaches all the limitations of Claims 1 & 2, and continues to teach the plurality of the gate rotors (50) include two gate rotors (50; represented by the two dashed arcs in Figure 7 on either side of the screw rotor 40; Paragraph 0024).
Kaname is silent on the number of helical grooves, so does not explicitly teach the plurality of helical grooves include an odd number of helical grooves, and the odd number of helical grooves are formed in the screw rotor.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to create and odd number of helical grooves, as taught by Shaw, on the screw rotor, as taught by Kaname, "generating a more even or smoother discharge flow, i.e., less noise (Column 7, Lines 26-28).”

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 7, the prior art of record teaches all the structure as claimed in Claim 1 but does not teach “the recessed groove constituting the at least one muffler space is formed over an entire periphery of the bearing holder”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 7.  The closest art of record is Kaname (JP2004324601).  However, Kaname only describes the recessed groove formed over part of the outer periphery of the bearing holder.  Barberis (U.S. PGPub 2016/0347120) describes a bearing 2 with a groove 18/37 to prevent contaminants from entering the bearing (Paragraph 0041).  However, this groove appears to be on the bearing itself, not the bearing holder.  It would not be obvious to one of ordinary skill in the art to modify the groove, as taught by Barberis, into the Kaname bearing holder, since the Kaname bearing is already sealed off from the discharge passage.  As such, modifying the Kaname bearing holder with the Barberis groove would be done with the 

Claims 8 & 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to Claim 8, the prior art of record teaches the casing, screw rotor, discharge passages, and gate rotors, as claimed in Claim 8 but does not teach “the single muffler space being fluidly connected to all of the discharge passages”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 7.  The closest art of record is Kaname (JP2004324601).  However, Kaname only describes the recessed groove formed over part of the outer periphery of the bearing holder.  As explained in the Claim 1 rejection above, one of ordinary skill would conclude at least a second recessed groove is disclosed in Kaname, and each of the recessed grooves are fluidly connected to respective discharge passages.  For the single muffler space to be fluidly connected to all of the discharge passages, the single muffler space must extend all the way around the outer periphery of the bearing holder.  As shown in Kaname Figure 5, the single muffler space only extends partially around the outer periphery of the bearing holder.  Barberis (U.S. PGPub 2016/0347120) describes a bearing 2 with a groove 18/37 to prevent contaminants from entering the bearing (Paragraph 0041).  However, this groove appears to be on the bearing itself, not the bearing holder.  It would not be obvious to one of ordinary skill in the art to modify the groove, as taught by Barberis, into the Kaname bearing holder, since the Kaname bearing is already sealed off from the discharge passage.  As such, modifying the Kaname bearing holder with the Barberis groove would be done with the 
Claim 9 depends on Claim 8, and would therefore also be found allowable.

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive.
Regarding the 112(b) rejection for Claim 2, Applicant argues paragraph 0072 describes both discharge passages 26/27 communicate with the same muffler space to cancel the respective pressure fluctuations.  Although Examiner agrees with this statement, it does not clarify the limitation rejected in Claim 2.  The language itself can be interpreted multiple ways, and the instant application specification Paragraph 0069 also describes two distinct muffler spaces 50, where each muffler space 50 only communicates with a respective discharge passage 26/27.  Therefore, it is unclear how to read the limitation, since the wording is grammatically confusing and both possible interpretations are discussed in the specification.
Regarding the 102 rejection for Claim 1, Applicant argues Kaname does not teach the at least one muffler space configured to extend circumferentially along the bearing holder.  Examiner disagrees, as explained in the rejection above.  For clarification, in order for the groove to exist, it must extend both axially and circumferentially.  If either of those extensions do not exist, there would be no groove.  As shown in Kaname Figure 5, the groove extends at least partially in the circumferential direction, and therefore anticipates the limitation, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746